DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 9/24/2018.
 Original claims 1-30 are pending.
Claims 5, 6,  7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Claims 11-30 are allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 8, and 10  are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. U.S. Patent Application Publication No. 2019/00145055[hereinafter Gupta] in view of Zhao et al. U.S. Patent Application Publication No. 2020/0275311 [hereinafter Zhao].



receiving, via an interconnect link at a receiver, a burst of packets comprising a plurality of packets sequentially transmitted over the interconnect link, at least a portion of the plurality of packets comprising compressed packets containing compressed data(see fig, 5a-5b, par. 0101-0102); 
buffering each of the plurality of packets in a receive buffer in conjunction with receiving the packet (see fig, 5a-5b, par. 0101-0102); and 
Gupta does not explicitly discloses delaying decompression of the compressed packets, under which the compressed packets are not decompressed in conjunction with being received. 
 Zhao discloses a Fast Synchronization of Compressor State and Decompression State in Marginal Wireless Coverage including  delaying decompression of the compressed packets, under which the compressed packets are not decompressed in conjunction with being received(see fig.6 and  par. 0112, 0113  where for accurate synchronization of the compressor state and the decompressor state, the decompression scheme may delayed). Therefore, it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed invention to incorporate the teachings Zhao into the system of Gupta because this mechanism may be used to quickly synchronize the compressor state and decompressor state when bandwidth is limited. For instance compressor transmits the information needed to successfully decompress the packet based on its confidence of the state of the decompressor context, that is compressor is expected to ensure that the decompressor operates in a state that allows for the decompression of the most efficient compressed packet.

 As per claim 2, Gupta discloses the method of claim 1, wherein the interconnect link is coupled between a transmitter (appliance 200a) and a receiver (appliance 200b), and wherein the data in the compressed packets are compressed at the transmitter(see fig. 5a and par. 0093).

As per claim 3, Gupta discloses the method of claim 1, wherein the data in the compressed packets have been compressed using a compression ratio of at least 2:1 (see par. 0103)

as per claim  8, Gupta discloses the method of claim 1, wherein the method is implemented in a processor(see fig. 1c and par.0046). 

as per claim 10, Gupta discloses  The method of claim 1, where the interconnect link has a bandwidth and the packets are written to the receive buffer at a bandwidth that matches the bandwidth of the interconnect link(see par. 0094,  where bandwidth utilization of the  computing resources on the appliance 200a (e.g., processor usage, processing time, memory usage, power consumption, etc.), and/or network resources (e.g., bandwidth, latency, throughput, and other parameters resources at the networks 104, 104', and 104''), among others are optimized

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta –Zhao and further in view of NACHIMUTHU et al. U.S. Patent Application Publication No. 2018/0024958[hereinafter NACHIMUTHU]
 	As per claim 4, Gupta –Zhao discloses substantial features of the claimed invention as discussed above with respect to claim 1,
 Gupta –Zhao does not disclose wherein the plurality of packets comprise 32 Byte (B) packets and wherein each compressed packet contains data corresponding to a respective 64B caheline
 NACHIMUTHU  discloses wherein the plurality of packets comprise 32 Byte (B) packets and wherein each compressed packet contains data corresponding to a respective 64B caheline(see par. 00065, 0083). Therefore, it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed invention to incorporate the teachings Turner into the system of Gupta-Zhao because this enables the processor to compress a block of data to a size smaller than a cache line and add padding data to the compressed data to fill out the portions of the cache line that will not be filled with the compressed data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2456